Citation Nr: 9933520	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether an adequate substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
retropatellar pain syndrome of the left knee.

2.  Whether an adequate substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1980 to 
June 1983, from November 1984 to March 1985, and from July 
1994 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

In February 1999, the Board remanded this case for additional 
evidentiary development.  Although the RO did not fully 
comply with the Board's Remand instructions, as discussed in 
more detail below, such noncompliance was not prejudicial to 
the appellant, and this case is therefore ready for appellate 
review.

In May 1999, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The appellant's VA Form 9 received in April 1998 did not 
discuss any errors of fact or law regarding the claim of 
entitlement to service connection for bilateral knee 
conditions.

2.  The appellant did not file an adequate substantive 
appeal.


CONCLUSION OF LAW

An adequate substantive appeal of the claims of entitlement 
to service connection for retropatellar pain syndrome of the 
left and right knees was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1999, at the veteran's videoconference hearing before 
the undersigned, his attorney requested that he have an 
opportunity to review the veteran's claims file before the 
Board entered a decision.  In July 1999, pursuant to the 
attorney's request and authorized by the veteran, a copy of 
the claims file was provided to the attorney.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to service connection for retropatellar pain syndrome of both 
knees. 

In August 1999, the appellant and his attorney were given 
notice that the Board was going to consider whether the 
substantive appeal in this case was adequate and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The August 1999 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  No response was 
received. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A March 1998 rating decision denied service connection for 
retropatellar pain syndrome of the left and right knees.  The 
veteran was notified of the determination on March 9, 1998.  
The appellant submitted a notice of disagreement (NOD) in 
March 1998.  After a notice of disagreement is filed, the 
agency of original jurisdiction is to take such review action 
as is appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1999).  A SOC was issued in April 1998.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the appellant submitted a VA Form 9 in April 
1998 that was blank in the section in which he was instructed 
to "[s]tate in specific details the benefits sought on 
appeal and your reasons for believing that the action 
appealed is erroneous."  At no place on the form did the 
veteran provide this information.  The appellant did not 
discuss his claims for service connection for retropatellar 
pain syndrome of both knees, and he did not specifically 
allege any error of law or fact regarding this issue.  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  It must be filed with the activity which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (1999).  

The only other correspondence received from the appellant 
within the appeal period was (1) a statement requesting that 
the RO obtain his service medical records in support of his 
claim on appeal in April 1998, and (2) a statement requesting 
a personal hearing in September 1998.  Neither of these 
statements can be accepted as a substantive appeal since the 
appellant did not discuss his claims for service connection 
for retropatellar pain syndrome of both knees, nor did he 
specifically allege any error of law or fact regarding this 
issue.  

In April 1999, the appellant's attorney mailed to the Board 
of Veterans' Appeals a VA Form 9 signed by the veteran, 
saying that he disagreed with the medical assessment of his 
case and that there was a possibility of further medical 
evidence.  If this document was intended by the 
representative as an appeal, it was filed after the 
expiration of the appeal period (one year from the March 9, 
1998, notice of the rating decision) and it was not filed 
with the activity that entered the determination being 
appealed.  At that time, the veteran's claims file was at the 
RO.  It was returned to the Board on May 19, 1999, as the 
veteran was notified by letter dated May 18, 1999.  The VA 
Form 9 signed by the veteran in April 1999 and filed at the 
Board does not constitute a valid substantive appeal.

The Board remanded this case in February 1999 for additional 
development.  A remand is a preliminary order and does not 
constitute a decision as to the merits of the claims on 
appeal.  38 C.F.R. § 20.1100(b) (1999).  The fact that the 
Board previously remanded this case does not relieve it of 
its obligation to determine whether it has jurisdiction over 
this appeal.  An application for review on appeal shall not 
be entertained unless it is in conformity with chapter 71, 
Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
1991).  There has not been an adequate appeal of this issue, 
so any purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).

The Board notes that the RO did not fully comply with the 
1999 Remand instructions, in that the appellant was not 
provided a VA examination.  In general, a Board remand 
confers upon the appellant the right to compliance with the 
Remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, because the Board does not have 
jurisdiction to adjudicate these claims, there was no 
potential statutory duty to assist and thus there can be no 
duty to assist violations.  Cf. Morton v. West, 12 Vet. App. 
477 (1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded); cf. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) (under § 5107(a), Secretary has duty to 
assist only claimants who establish well-grounded claim).  
The Board's Remand was erroneous to the extent that it 
implicitly concluded that the appellant had perfected an 
appeal with respect to these claims and requested additional 
development.  Any failure of the RO to comply with the terms 
of the Board's Remand is not prejudicial to the appellant 
given the lack of an adequate appeal. 


ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claims of 
entitlement to service connection for retropatellar pain 
syndrome of the left and right knees are dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

